DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… a camera control interface configured to … read and write data in accordance an index …” because:
Pang’s Access.Bus Status Register is different from the claimed “index” as “index” is respect to “a camera control interface configured to … read and write in accordance with an index …” and Pang does not teach/suggest “a camera control interface” (e.g. Pang fails to teach CCI entirely);
Srivastava fails to disclose/suggest that the CCI is “configured to … read and write data in accordance index …” as Srivastava entirely fails to use the word “index” (e.g. Srivastava does not teach that a CCI that read and write data in accordance with an index); and
it is unclear if the office action is referring Srivastava’s “communication architecture” is referring to structural or non-structural architecture of I3C: 
3C would not be obvious as Srivastava’s I3C is already backwards compatible with Pang’s I2C and there would be no reason to modify Pang with Srivastava as one of ordinary skill in the art would just use Srivastava’s I3C communication architecture and the addition of Srivastava’s I3C communication architecture over Pang’s I2C device is redundant and unnecessary over Srivastava’s I3C device; and 
the inclusion of non-structural communication architecture of Srivastava’s I3C into the Pang’s I2C master device would not be obvious because Pang’s I2C slave devices cannot access the improved functionalities of I3C, that is the non-structural features of Srivastava’s I3C master device would never be used with Pang’s I2C slave devices;
applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and please note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). And to further clarify by combining Srivastava’s camera control interface configured to operating accordingly (e.g. CCI configured to communicate/transfer data) with Pang’s read and writing data in accordance with an index (e.g. associated with transferring of data between master and slave in accordance with bits in Access.bus Status Register), the resulting combination of the references would further teach/suggest the above claimed features.
Pang in view of Srivastava by incorporating Srivastava’s I3C into Pang, wherein Srivastava’s I3C is more novel and robust over Pang’s I2C; therefore, one of ordinary skilled in the art would be motivated to modify Pang with Srivastava’s newer and more robust I3C which is also backward comparable with I2C. And the motivation to combine Srivastava with Pang is for the benefit of supporting multiple protocols and functionality without impacting actual bus functionality while reducing pen counts and bills of materials (Srivastava, [0017]). The combination of Srivastava with Pang would not result in redundancy or unnecessity, as the resulting combination would properly support multiple protocols and functionality (Srivastava, [0017]). Lastly, Srivastava’s I3C master device is used in conjunction with I2C slave devices (Fig. 1); therefore, one of ordinary skilled in the art would combined the references such that Srivastava’s I3C master device would be used with Pang’s I2C slave devices.
As applicant appears to be applying the above arguments for independent claim 1 towards independent claims 8, 13, 17, and 20, the examiner will also apply the above response for independent claim 1 towards independent claims 8, 13, 17, and 20.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pang (US Patent 5,696,994) in view of Srivastava (US Pub.: 2018/0365188).

As per claim 1, Pang teaches/suggests a master communication device comprising: an integrated circuitry configured to communicate with a slave communication device, and detect an error; and read and write data (e.g. associated with data transferring between master and slave) in accordance with an index (e.g. associated with bits in Access.bus Status Register), and clear the index (e.g. associated with bit(s) in Access.bus Status Register being cleared) (col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; and col. 7, l. 54 to col. 9, l. 9).
Pang does not teach the master communication device comprising: 
an improved inter integrated circuitry configured to communicate in one of two different communication modes via a bus, the master communication device controlling communication between the slave communication device and the master communication device, the two different communication modes including a first 
a camera control interface configured to communicate with the improved inter integrated circuitry, and receive a notification from the improved inter integrated circuitry, the notification being indicative of the error detected by the improved inter integrated circuitry, and operating based on the notification. 
Srivastava teaches/suggests a device comprising: an improved inter integrated circuitry configured to communicate in one of two different communication modes (e.g. associated with high data rate (HDR), double data rate (DDR), single data rate (SDR), super high data rate (SHDR)) via a bus (e.g. Fig. 1, ref. 15 or Fig. 2, ref. 130), the master communication device controlling communication between the slave communication device and the master communication device (e.g. master device having controller controlling communication), the two different communication modes including a first communication mode with a first data transfer rate and a second communication mode with a second data transfer rate that is higher than the first data transfer rate (e.g. associated with SHDR/HDR higher than SDR as in accordance to I3C protocol/specification); and a camera control interface (e.g. CCI) configured to communicate with the improved inter integrated circuitry, and receive a notification from the improved inter integrated circuitry (e.g. associated with NACK), the notification being indicative of the error detected by the improved inter integrated circuitry (e.g. associated with NACK being indicative of the error), and operating based on the notification (e.g. operating accordingly as the NACK is received) (Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; and [0106]). 
Srivastava’s communicating architecture into Pang’s device for the benefit of support multiple protocols and functionality without impacting actual bus functionality while reducing pen counts and bills of materials (Srivastava, [0017]) to obtain the invention as specified in claim 1.

As per claim 2, Pang and Srivastava teach/suggest all the claimed features of claim 1 above, where Pang and Srivastava further teach/suggest the master communication comprising wherein the improved inter integrated circuitry is further configured to receive a NACK response from the slave communication device, and wherein the camera control interface is further configured to receive a second notification from the improved inter integrated circuitry, the second notification being indicative of the NACK response received by the improved inter integrated circuitry, and clear the index based on the second notification (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; and Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]), functionally equating to the clearing of the bit(s) in Access.bus Status Register. 
 
As per claim 3, Pang and Srivastava teach/suggest all the claimed features of claim 2 above, where Pang and Srivastava further teach/suggest the master communication comprising wherein the camera control interface is further configured to prohibit the use of a current read operation in response to receiving the notification or the second notification (e.g. as in response to an error flag the slave device go to idle Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; and Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]). 
 
As per claim 8, Pang teaches/suggests a slave communication device comprising: an inter integrated circuitry configured to communicate with a master communication device; and read and write data (e.g. associated with data transferring between master and slave) in accordance with an index (e.g. associated with bits in Access.bus Status Register), receive a request to access the index for a read operation from the master communication device, and determine a status of the index based on the request from the master communication device (e.g. associated with the read only Access.bus Status Register would need to have been accessed for determining the status/state of the bus, wherein it would have been obvious and/or well-known to one ordinary skilled in the art that the request is use for accessing), control the inter integrated circuitry to detect an occurrence of an error, clear the index (e.g. associated with bit(s) in Access.bus Status Register being cleared), detect a signal from the master communication device while the index is clear, ignore data from the master communication device in response to detecting the signal from the master communication device while the index is clear (e.g. associated with slave device being in idle when error flag is set and would have ignored all communication including the master communicating device), and operating accordingly in response to detecting the signal from the master communication device while the index is clear (col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; and col. 7, l. 54 to col. 9, l. 9). 
Pang does not teach the slave communication device comprising: 
an improved inter integrated circuitry configured to communicate in one of two different communication modes via a bus, the master communication device controlling communication between the slave communication device and the master communication device, and the two different communication modes including a first communication mode with a first data transfer rate and a second communication mode with a second data transfer rate that is higher than the first data transfer rate; and 
a camera control interface configured to communicate with the improved inter integrated circuitry, operating with the improved inter integrated circuitry, operating accordingly based on the occurrence of the error, operating accordingly until at least the second communication mode is stopped or restarted by the master communication device, and control the improved inter integrated circuitry to communicate a NACK response to the master communication device. 
Srivastava teaches/suggests a device comprising: an improved inter integrated circuitry configured to communicate in one of two different communication modes (e.g. associated with high data rate (HDR), double data rate (DDR), single data rate (SDR), super high data rate (SHDR)) via a bus (e.g. Fig. 1, ref. 15 or Fig. 2, ref. 130), the master communication device controlling communication between the slave communication device and the master communication device (e.g. master device having controller controlling communication), and the two different communication modes including a first communication mode with a first data transfer rate and a second communication mode with a second data transfer rate that is higher than the first data transfer rate (e.g. associated with SHDR/HDR higher than SDR as in accordance to I3C 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Srivastava’s communicating architecture into Pang’s device for the benefit of support multiple protocols and functionality without impacting actual bus functionality while reducing pen counts and bills of materials (Srivastava, [0017]) to obtain the invention as specified in claim 8.
 
As per claim 13, Pang teaches/suggests a communication system comprising: a slave communication device; and a master communication device including an inter integrated circuitry configured to communicate with the slave communication device, and detect an error; and read and write data (e.g. associated with data transferring between master and slave) in accordance with an index (e.g. associated with bit(s) in Access.bus Status Register), and clear the index (e.g. associated with bits in Access.bus Status Register being cleared) (col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; and col. 7, l. 54 to col. 9, l. 9). 
Pang does not teach the communication system comprising: 
having an improved inter integrated circuitry configured to communicate in one of two different communication modes via a bus, the master communication device controlling communication between the slave communication device and the master communication device, the two different communication modes including a first communication mode with a first data transfer rate and a second communication mode with a second data transfer rate that is higher than the first data transfer rate; and 
a camera control interface configured to communicate with the improved inter integrated circuitry, receive a notification from the improved inter integrated circuitry, the notification being indicative of the error detected by the improved inter integrated circuitry, and operating accordingly based on the notification. 
Srivastava teaches/suggests a system comprising: having an improved inter integrated circuitry configured to communicate in one of two different communication modes (e.g. associated with high data rate (HDR), double data rate (DDR), single data rate (SDR), super high data rate (SHDR)) via a bus (e.g. Fig. 1, ref. 15 or Fig. 2, ref. 130), the master communication device controlling communication between the slave communication device and the master communication device (e.g. master device having controller controlling communication), the two different communication modes including a first communication mode with a first data transfer rate and a second communication mode with a second data transfer rate that is higher than the first data transfer rate (e.g. associated with SHDR/HDR higher than SDR as in accordance to I3C protocol/specification); and a camera control interface (e.g. CCI) configured to communicate with the improved inter integrated circuitry, receive a notification from the 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Srivastava’s communicating architecture into Pang’s device for the benefit of support multiple protocols and functionality without impacting actual bus functionality while reducing pen counts and bills of materials (Srivastava, [0017]) to obtain the invention as specified in claim 13.

As per claim 14, Pang and Srivastava teach/suggest all the claimed features of claim 13 above, where Pang and Srivastava further teach/suggest the communication system comprising wherein the improved inter integrated circuitry is further configured to receive a NACK response from the slave communication device, and wherein the camera control interface is further configured to receive a second notification from the improved inter integrated circuitry, the second notification being indicative of the NACK response received by the improved inter integrated circuitry, and clear the index based on the second notification (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; and Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]), functionally equating to the clearing of the bit(s) in Access.bus Status Register. 
 
Pang and Srivastava teach/suggest all the claimed features of claim 14 above, where Pang and Srivastava further teach/suggest the communication system comprising wherein the camera control interface is further configured to prohibit the use of a current read operation in response to receiving the notification or the second notification (e.g. as in response to an error flag the slave device go to idle and would have prohibited the use of the current read operation) (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; and Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]). 
 
As per claim 16, Pang and Srivastava teach/suggest all the claimed features of claim 13 above, where Pang and Srivastava further teach/suggest the communication system comprising wherein the slave communication device includes a second improved inter integrated circuitry configured to communicate with the master communication device in the one of the two different communication modes via the bus; and a second camera control interface (e.g. associated with having multiple CCIs, wherein the second CCI is one of the multiple CCIs) configured to communicate with the second improved inter integrated circuitry, read and write second data in accordance with a second index, receive a request to access the second index for a read operation from the master communication device, determine a status of the second index based on the request from the master communication device, control the second improved inter integrated circuitry to detect an occurrence of a second error, clear the second index based on the occurrence of the second error, detect a signal from the master communication device while the second index is clear, ignore data from the master Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; and Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]), as the architecture have a duplicate secondary communicating architecture, similar to the primary communicating architecture. 
 
As per claim 17, Pang teaches/suggests a communication method comprising: operating, with an inter integrated circuitry of a master communication device, to communicate with a slave communication device; detecting, with the inter integrated circuitry, an error; clearing an index (e.g. associated with bit(s) in Access.bus Status Register) (col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; and col. 7, l. 54 to col. 9, l. 9). 
Pang does not teach the communication method comprising: 
controlling, with an improved inter integrated circuitry, communication in one of two different communication modes via a bus, the two different communication modes including a first communication mode with a first data transfer rate and a second communication mode with a second data transfer rate that is higher than the first data transfer rate; 
operating, with the improved inter integrated circuitry;  

operating, with the camera control interface, based on the notification. 
Srivastava teaches/suggests a method comprising: controlling (e.g. master device having controller controlling communication), with an improved inter integrated circuitry, communication in one of two different communication modes (e.g. associated with high data rate (HDR), double data rate (DDR), single data rate (SDR), super high data rate (SHDR)) via a bus (e.g. Fig. 1, ref. 15 or Fig. 2, ref. 130), the two different communication modes including a first communication mode with a first data transfer rate and a second communication mode with a second data transfer rate that is higher than the first data transfer rate (e.g. associated with SHDR/HDR higher than SDR as in accordance to I3C protocol/specification); operating, with the improved inter integrated circuitry; receiving, with a camera control interface (e.g. CCI) of the master communication device, a notification (e.g. associated with NACK) from the improved inter integrated circuitry, the notification being indicative of the error (e.g. associated with NACK being indicative of the error) detected by the improved inter integrated circuitry; and operating, with the camera control interface, based on the notification (e.g. operating accordingly as the NACK is received) (Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; and [0106]). 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Srivastava’s communicating architecture into Pang’s device for the benefit of support multiple protocols and functionality without Srivastava, [0017]) to obtain the invention as specified in claim 17.

As per claim 18, Pang and Srivastava teach/suggest all the claimed features of claim 17 above, where Pang and Srivastava further teach/suggest the communication method further comprising: receiving, with the improved inter integrated circuitry, a NACK response from the slave communication device; receiving, with the camera control interface, a second notification from the improved inter integrated circuitry, the second notification being indicative of the NACK response received by the improved inter integrated circuitry; and clearing, with the camera control interface, the index based on the second notification  (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; and Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]), functionally equating to the clearing of the bit(s) in Access.bus Status Register. 
 
As per claim 19, Pang and Srivastava teach/suggest all the claimed features of claim 18 above, where Pang and Srivastava further teach/suggest the communication method further comprising: prohibiting, with the camera control interface, a current read operation in response to receiving the notification or the second notification (e.g. as in response to an error flag the slave device go to idle and would have prohibited the use of the current read operation) (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; and Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]). 

As per claim 20, Pang teaches/suggests a communication method comprising: receiving a request to access an index (e.g. associated with bit(s) in Access.bus Status Register) for a read operation from a master communication device (e.g. associated with the read only Access.bus Status Register would need to have been accessed for determining the status/state of the bus, wherein it would have been obvious and/or well-known to one ordinary skilled in the art that the request is use for accessing), controlling an inter integrated circuitry to detect an occurrence of an error; clearing the index (e.g. associated with bit(s) in Access.bus Status Register being cleared); detecting a signal from the master communication device while the index is clear; ignoring data from the master communication device in response to detecting the signal from the master communication device while the index is clear (e.g. as in response to an error flag the slave device go to idle and would have ignore data/signal received); and operating in response to detecting the signal from the master communication device while the index is clear (col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; and col. 7, l. 54 to col. 9, l. 9).
Pang does not teach the communication method comprising: 
operating with a camera control interface of a slave communication device for communicating via a bus, the master communication device controlling communication between the slave communication device and the master communication device, the communication being in one of two different communication modes, and the two different communication modes including a first communication mode with a first data transfer rate and a second communication mode with a second data transfer rate that is higher than the first data transfer rate; 

operating, with the camera control interface, based on the occurrence of the error; 
operating with the camera control interface; 
operating with the camera control interface until a start condition or a restart condition is received; and 
controlling, with the camera control interface, the improved inter integrated circuitry to communicate a NACK response to the master communication device.
Srivastava teaches/suggests a method comprising: operating with a camera control interface (e.g. CCI) of a slave communication device for communicating via a bus  (e.g. Fig. 1, ref. 15 or Fig. 2, ref. 130), the master communication device controlling communication between the slave communication device and the master communication device (e.g. master device having controller controlling communication), the communication being in one of two different communication modes (e.g. associated with high data rate (HDR), double data rate (DDR), single data rate (SDR), super high data rate (SHDR)), and the two different communication modes including a first communication mode with a first data transfer rate and a second communication mode with a second data transfer rate that is higher than the first data transfer rate (e.g. associated with SHDR/HDR higher than SDR as in accordance to I3C protocol/specification); operating, with the camera control interface, an improved inter integrated circuitry; operating, with the camera control interface, based on the occurrence of the error (e.g. associated with NACK being indicative of the error); 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Srivastava’s communicating architecture into Pang’s device for the benefit of support multiple protocols and functionality without impacting actual bus functionality while reducing pen counts and bills of materials (Srivastava, [0017]) to obtain the invention as specified in claim 20.

Claims 4-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pang (US Patent 5,696,994) in view of Srivastava (US Pub.: 2018/0365188) as applied to claims 1-2 and 8 above, and further in view of Jones (US Patent 8,416,793).

As per claim 4, Pang and Srivastava teach/suggest all the claimed features of claim 2 above, where Pang and Srivastava further teach/suggest the master communication device comprising: wherein the camera control interface is further configured to read data of bytes, operating accordingly with the read data, clear the index, control the improved inter integrated circuitry operate accordingly between the master communication device and the slave communication device, stop or restart the Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; and Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]), but Pang and Srivastava do not teach the master communication device comprising: to determine whether there is a continuation of data exceeding a previously notified number of sent and received, detect a second error in response to determining that there is the continuation of the data exceeding the previously notified number of the sent and received bytes, operating accordingly based on the second error, to cancel communication, and operating accordingly with the second error. 
Jones teach /suggest a device comprising: to determine whether there is a continuation of data exceeding a previously notified number of sent and received (e.g. associated with overflow condition), detect a second error in response to determining that there is the continuation of data exceeding the previously notified number of the sent and received bytes (e.g. associated with detecting full or almost full conditions), operating accordingly based on the second error, to cancel communication (e.g. associated with stop of data into queue), and operating accordingly with the second error (col. 3, ll. 32-40; and col. 5, l. 42 to col. 6, l. 3). 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Jones’s control into Pang and Srivastava’s master communication device for the benefit of providing enough time to response to potential overflow condition (Jones, col. 5, ll. 51-55) while implementing a low cost, high Jones, col. 13, ll. 29-43) to obtain the invention as specified in claim 4.

As per claim 5, Pang, Srivastava and Jones teach/suggest all the claimed features of claim 4 above, where Pang, Srivastava and Jones further teach/suggest the master communication device comprising wherein the camera control interface determines that there is the continuation of the read data exceeding the previously notified number of the sent and received bytes by determining that a preamble received immediately following a receipt of a first byte of reading the data immediately subsequent to a number of sent and received bytes indicates a continuation of data reception (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]; and Jones, col. 3, ll. 32-40; col. 5, l. 42 to col. 6, l. 3), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 6, Pang and Srivastava teach/suggest all the claimed features of claim 1 above, where Pang and Srivastava further teach/suggest the master communication device comprising: wherein the camera control interface is further configured to read data with a number of bytes that are readable, operating according with the read data, control the improved inter integrated circuitry to operate accordingly between the master communication device and the slave communication device, stop or restart the second communication mode, and resetting in response to stopping or Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; and Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]), but Pang and Srivastava do not teach the master communication device comprising: to determine whether there is data that has been received exceeding a maximum number of transfer bytes in a single send and receive operation, detect a second error in response to determining that there is the data that has been received with the number of bytes exceeding the maximum number of transfer bytes, to cancel communication, and operating accordingly with the error.
Jones teach /suggest a device comprising: to determine whether there is data that has been received exceeding a maximum number of transfer bytes in a single send and receive operation (e.g. associated with overflow condition), detect a second error in response to determining that there is the data that has been received with the number of bytes exceeding the maximum number of transfer bytes (e.g. associated with detecting full or almost full conditions), to cancel communication (e.g. associated with stop of data into queue), and operating accordingly with the error (col. 3, ll. 32-40; and col. 5, l. 42 to col. 6, l. 3). 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Jones’s control into Pang and Srivastava’s master communication device for the benefit of providing enough time to response to potential overflow condition (Jones, col. 5, ll. 51-55) while implementing a low cost, high speed detection scheme (Jones, col. 13, ll. 29-43) to obtain the invention as specified in claim 6.

As per claim 7, Pang, Srivastava and Jones teach/suggest all the claimed features of claim 6 above, where Pang, Srivastava and Jones further teach/suggest the master communication device comprising wherein the camera control interface determines that there is the read data that has been received with the number of bytes exceeding the maximum number of transfer bytes by determining whether a preamble received immediately following a receipt of the read data reaching the maximum number of transfer bytes indicates a continuation of data reception (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]; and Jones, col. 3, ll. 32-40; col. 5, l. 42 to col. 6, l. 3), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 

As per claim 9, Pang and Srivastava teach/suggest all the claimed features of claim 8 above, where Pang and Srivastava further teach/suggest the slave communication device comprising: wherein the camera control interface is further configured to determine whether there is a continuation of write data exceeding a previously notified number of sent and received bytes, detect a second error in response to determining that there is the continuation of the write data exceeding the previously notified number of the sent and received bytes, and clear the index based on the second error (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; and Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]), but Pang and Srivastava do not teach the slave 
Jones teach /suggest a device comprising: to determine whether there is a continuation of data exceeding a previously notified number of sent and received (e.g. associated with overflow condition), detect a second error in response to determining that there is the continuation of the data exceeding the previously notified number of the sent and received bytes (e.g. associated with detecting full or almost full conditions), and operating accordingly based on the second error (col. 3, ll. 32-40; and col. 5, l. 42 to col. 6, l. 3). 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Jones’s control into Pang and Srivastava’s slave communication device for the benefit of providing enough time to response to potential overflow condition (Jones, col. 5, ll. 51-55) while implementing a low cost, high speed detection scheme (Jones, col. 13, ll. 29-43) to obtain the invention as specified in claim 9.

As per claim 10, Pang, Srivastava and Jones teach/suggest all the claimed features of claim 9 above, where Pang, Srivastava and Jones further teach/suggest the slave communication device comprising wherein the camera control interface determines that there is the continuation of the write data exceeding the previously Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]; and Jones, col. 3, ll. 32-40; col. 5, l. 42 to col. 6, l. 3), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features. 
 
As per claim 11, Pang and Srivastava teach/suggest all the claimed features of claim 8 above, where Pang and Srivastava further teach/suggest the slave communication device comprising: wherein the camera control interface is further configured to write data that are writable, operating with the write data, and clear the index (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; and Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]), but Pang and Srivastava do not teach the slave communication device comprising: to determine whether there is data that has been received with a number of bytes exceeding a maximum number of transfer bytes in a single send and receive operation, detect a second error in response to determining that there is the data that has been received with the number of bytes exceeding the maximum number of transfer bytes, and operating accordingly based on the second error. 
Jones teach /suggest a device comprising: to determine whether there is data that has been received with a number of bytes exceeding a maximum number of transfer bytes in a single send and receive operation (e.g. associated with overflow 
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Jones’s control into Pang and Srivastava’s slave communication device for the benefit of providing enough time to response to potential overflow condition (Jones, col. 5, ll. 51-55) while implementing a low cost, high speed detection scheme (Jones, col. 13, ll. 29-43) to obtain the invention as specified in claim 11.

As per claim 12, Pang, Srivastava and Jones teach/suggest all the claimed features of claim 11 above, where Pang, Srivastava and Jones further teach/suggest the slave communication device comprising wherein the camera control interface determines that there is the write data exceeding the maximum number of transfer bytes by determining whether a preamble received immediately following a receipt of a predetermined number of bytes of the write data indicates a continuation of data reception (Pang, col. 2, l. 27 to col. 3, l. 40; col. 5, ll. 14-18; col. 7, l. 54 to col. 9, l. 9; Srivastava, Fig. 1-3B; Fig. 5; [0016]; [0018]-[0026]; [0031]-[0037]; [0041]; [0051]-[0058]; [0064]-[0065]; [0106]; and Jones, col. 3, ll. 32-40; col. 5, l. 42 to col. 6, l. 3), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features.

PERTINENT RELATED PRIOR ART 
Noumi et al. (US Pub.: 2008/0101393)
PITIGOI-ARON (US Pub.: 2017/0255588)
II. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        August 23, 2021